Case: 08-30607     Document: 00511085262          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-30607
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GORDON COLBURN, JR, also known as G, also known as G-Dog, also known
as Gordon Colburn,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:06-CR-160-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Gordon Colburn, Jr., federal prisoner # 29812-034, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based
on amendments to the crack cocaine Guideline. He argues that the district court
erred when it denied his motion solely on the basis that the new guidelines
range overlapped with his original sentence and despite his exemplary post-
sentencing conduct.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30607    Document: 00511085262 Page: 2         Date Filed: 04/20/2010
                                 No. 08-30607

      A proceeding under § 3582(c)(2) is not a full resentencing. United States
v. Evans, 587 F.3d 667, 671 (5th Cir. 2009), petition for cert. filed (Jan. 28, 2010)
(No. 09-8939). Consequently, the bifurcated reasonableness review standard
afforded sentencing decisions is inapplicable in the § 3582(c)(2) context. Id. at
672. Rather, we review the district court’s determination of whether to reduce
a sentence for an abuse of discretion.       Id.   Colburn’s motion to reduce his
sentence relied on the factors in 18 U.S.C. § 3553(a), and the district court’s
decision indicates that it considered the amended guidelines range but
determined that no reduction in sentence was warranted. Where, as here, the
record shows that the district court gave due consideration to the motion as a
whole and implicitly considered the factors in § 3553(a), there is no abuse of
discretion. See United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995);
see also Evans, 587 F.3d at 674.
      AFFIRMED.




                                         2